ICJ_076_ELSI_GBR_ITA_1987-03-02_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA v. ITALY)

ORDER OF 2 MARCH 1987
CONSTITUTION OF CHAMBER

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE DU 2 MARS 1987
CONSTITUTION DE CHAMBRE
Official citation :

Elettronica Sicula S.p.A. (ELSI),
Constitution of Chamber, Order of 2 March 1987,
ICJ. Reports 1987, p. 3.

Mode officiel de citation:

Elettronica Sicula S.p.A. (ELSI),
constitution de chambre, ordonnance du 2 mars 1987,
C1.J. Recueil 1987, p. 3.

 

Sales number 5 2 6
N° de vente :

 

 

 
INTERNATIONAL COURT OF JUSTICE

1987 YEAR 1987
2 March
General List
No. 76 2 March 1987

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA v. ITALY)

ORDER

CONSTITUTION OF CHAMBER

Present: President NAGENDRA SINGH ; Judges LACHS, RuDA, ELIAS, ODA,
AGO, SETTE-CAMARA, SCHWEBEL, Sir Robert JENNINGS, MBAYE,
BEDJAOUI, NI, EVENSEN, TARASSOV ; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 26, paragraph 2, 31 and 48 of the Statute of
the Court, and to Articles 17, 18, 31, 44, 91 and 92 of the Rules of Court,

Makes the following Order :

1. Whereas, by an Application filed in the Registry of the Court on
6 February 1987, the United States of America instituted proceedings
against the Republic of Italy in respect of a dispute arising out of the requi-
sition by the Government of Italy ofthe plant and related assets of Elettro-
nica Sicula S.p.A. (ELSD, an Italian company which is stated to have been
100 per cent owned by two United States corporations ;

2. Whereas by letters dated 6 February 1987 the United States Secretary
of State and the Chargé d’affaires ad interim of the United States of Amer-
ica accredited to the Kingdom of the Netherlands informed the Court
that the Honorable Abraham D. Sofaer was appointed Agent of the

4
4 ELETTRONICA SICULA (ORDER 2 III 87)

United States, and that the Government of the United States requested,
pursuant to Article 26, paragraph 3, of the Statute of the Court, that a
Chamber be formed, composed of five judges, to hear and determine the
case ;

3. Whereas by a telegram dated 13 February 1987 the Minister for
Foreign Affairs of Italy informed the Court that Professor Luigi Ferrari
Bravo was appointed Agent of Italy and that the Government of Italy
accepted the proposal put forward by the Government of the United
States, that the case be heard by a Chamber composed in accordance
with Article 26 of the Statute, and this acceptance was confirmed by a
letter dated 13 February 1987 from the Agent of Italy ;

4, Whereas the Court thus has before it a request by the two Parties that
the case be heard and determined by a Chamber formed to deal with the
case ; and whereas the Parties have been duly consulted as to the composi-
tion of the proposed Chamber of the Court in accordance with Article 26,
paragraph 2, of the Statute and Article 17, paragraph 2, of the Rules of
Court; ,

5. Whereas the Parties, consulted with regard to questions of proce-
dure pursuant to Article 31 of the Rules of Court, have indicated that they
are in agreement on a period of two months being fixed for the Memorial
of the United States of America and six months for the Counter-Memorial
of Italy ;

THE CourT,
Unanimously,

1. Decides to accede to the request of the Governments of the United
States of America and Italy to form a special Chamber of five judges to
deal with the present case ;

2. Declares that at an election held on 2 March 1987 the following
Members of the Court were elected to the Chamber:

President Nagendra Singh,
Judges Oda,
Ago,
Schwebel,
Sir Robert Jennings ;

3. Declares a Chamber to deal with this case to have been duly consti-
tuted by the present Order, with the composition indicated above ;

4. Fixes the following time-limits for the initial pleadings in the case:

15 May 1987 for the Memorial of the United States of America ;
16 November 1987 for the Counter-Memorial of the Republic of
Italy ;

and reserves the subsequent procedure for further decision.

5
5 ELETTRONICA SICULA (ORDER 2 III 87)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this second day of March, one thousand
nine hundred and eighty-seven, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the
Government of the United States of America and to the Government of
Italy, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
